Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 02/23/2022 has been entered. 
Examiner acknowledges claim of priority and receipt of the certified copies of priority documents received 04/17/2016 here and on PTOL-326 filed with this Office Action.  
Examiner agrees with Applicant that the amendments to the claims have resulted in no claim term invoking interpretation under 35 USC § 112(f).
The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 and 12 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following guidance of the 2019 PEG, the Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a system and a method, therefore, the claims fall into a statutory category.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of a cooperative planning method (efforts) to change system configurations. These actions describe work performed for and within a company, and typically done manually by a worker. Hence, requiring many man-hours as admitted within the Specification.  This is descriptive of business relations, and is a commercial or legal interaction. They also describe following rules or instructions to change the system configurations, as the inputs need to be performed in a distinct order, as evidenced by separate, prioritized procedures.  Both of these descriptions fall under the certain method of organizing human activity grouping of abstract idea.

Claim 9, which is representative of claims 1 and 10; defines the abstract idea by the elements of:
A cooperative planning method to be executed in a cooperative planning system that includes a plurality of planning systems, each of which manages a system configuration, and generates a change procedure in response to a request to change a plurality of system configurations, the method comprising: receiving, as inputs from the plurality of planning systems, system configuration definitions: 
receiving the request to change a plurality of system configurations; 
generating the change procedure on the basis of the plurality of system configuration definitions;
Appln. No.: 16/342,569generating a plurality of partial procedures by dividing the generated change procedure for each procedure, each of the plurality of partial procedures relating to an element of each of the system configurations, the plurality of partial procedures including a first partial procedure which includes a first step, and a second partial procedure which includes a second step; and,
executing, by at least one of the plurality of planning systems, the first partial procedure, including the first step, and the second partial procedure, including the second step; 
wherein the method further comprises: following execution of the first step of the first partial procedure, inputting information into the planning system which executes the second partial procedure, the information indicating completion of the execution of the first partial procedure, and prior to the execution of the second step of the second partial procedure, receiving information from the planning system which executes the first partial procedure, the information indicating completion of the execution of the first partial procedure.

These claims describe the abstract idea a cooperative planning method to change system configurations and essential instructions for a worker to follow. Thus, these claims fall squarely into the certain method of organizing human activity grouping of abstract ideas identified above.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because there are no additional elements within the method claim 9, as illustrated above, that would provide for integration into a practical application.
Further analysis under Step 2A, Prong Two, for claims 1 and 10 adds only the additional elements of:
a generator comprising a generating processor and a storage medium having program instructions stored therein, that when executed by the generating processor cause performance of operations;
a non-transitory computer-readable recording medium having recorded therein a cooperative planning program to be executed; and,
a computer.

These additional elements simply instruct one to practice the abstract idea of business relations and following instructions utilizing a generating processor and a storage medium having program instructions,  a non-transitory computer-readable recording medium having recorded therein a cooperative planning program to be executed; and, a computer to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is just generally linking the use of the judicial exception to a technological environment and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. 

For Step 2B of the eligibility analysis, the claims, taken individually and in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than mere instructions to implement an abstract idea or other exception on a computer. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion based on similar reasoning.

Dependent claims 2 – 6 and 12 – 18, contain further recitations to the same abstract idea found in claim 1, above. Recitations to a definition, parts, components, and information are further refinements of the configurations that are to be changed.  They form the core material that is to be manipulated by the described method. A user would follow the instructions to change the configurations utilizing these refined terms.  Further recitations to the planning processor and generator are more linking to computer implementation and is not sufficient to provide for integration into a practical application and/or significantly more, see MPEP 2106.5(f). 

Dependent claims 7, 8, and 19 – 21, contain further recitations to the same abstract idea found in claim 1, above. They contain recitations to definition, parts, components, and information; which are the same elements defined and analyzed above. They form the core material that is to be manipulated by the described method. Further claims to a port and a wire, as interpreted in the Specification, at [0201-0204], allude to more recitations to information, thus, they recite more of the abstract idea identified. These recitations are simply more linking to computer implementation and are not sufficient to provide for integration into a practical application and/or significantly more, see MPEP 2106.5(f).
Therefore, for the reasons set forth above, claims 1 – 10, and 12 – 21 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Response to Arguments
Applicant’s arguments filed 02/23/2022 have been fully considered but they are not persuasive. Applicant’s arguments, beginning on page 9, discusses rejection of prior claims under 35 U.S.C. § 101, and argues several points under analysis per the 2019 PEG and/or the October 2019 Update: Subject Matter Eligibility. See pages 15 – 17 of Remarks. Examiner respectfully disagrees and based on the reasoning below concludes that the amended claims are directed to an abstract idea without significantly more.

Applicant’s first argument, on page 15, argues how to determine whether a claim is “directed to” a judicial exception and further discusses analysis under Step 2A, Prong One.  The Examiner first points out that the amended claims were analyzed per the 2019 PEG, all Prongs, all Steps, and the claimed invention is directed to an abstract idea without significantly more. Examiner notes that under Step 2A, Prong One, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.  
For Step 2A, Prong One, of the eligibility analysis, the claims “recite” the abstract idea of a cooperative planning method (efforts) to change system configurations. These actions “describe” work performed for and within a company, and typically done manually by a worker. This is “descriptive” of business relations, and is a commercial or legal interaction. They also “describe” following rules or instructions to change the system configurations, as the inputs need to be performed in a distinct order, as evidenced by separate, prioritized procedures.  Both of these descriptions fall under the certain method of organizing human activity grouping of abstract idea.

Applicant’s next argument, on page 17, argues analysis under Step 2A, Prong Two.  For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the claims simply instruct one to practice the abstract idea of business relations and following instructions utilizing a generating processor and a storage medium having program instructions,  a non-transitory computer-readable recording medium having recorded therein a cooperative planning program to be executed; and, a computer to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is just generally linking the use of the judicial exception to a technological environment and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

Applicant adds an example from the Specification that purports to show a real and practical application of using the claimed cooperative planning system in a virtual machine environment.  The Examiner finds this argument not persuasive for several reasons.  First, the example illustrates a VM and stoppage of service.  This would reflect more on being an improvement in the method of performing the work of changing a planning system.  This would be an improvement to the abstract idea itself; a cooperative planning method to change system configurations; which was identified above as an abstract idea.
Second, the Examiner would look for additional limitations that reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, in order to find integration into a practical application. The above improvements are not reflective of improving the functioning of a computer or any other technology. They are more reflective into the abstract idea as described above.
Third, if the example as referenced within the Specification explicitly sets forth an improvement,  the claims must be analyzed to ensure that the claim itself sets forth the disclosed improvement. The Examiner has determined that the amended claims do not reflect this assertion, nor do they have detail to describe this improvement.  Thus, the claims do not improve technology.

Applicant adds several more examples of providing solutions; first to “demand for a method for generating a procedure for changing a system configuration…”, and second to “a solution to the complicated and time-consuming problem of ‘changing a configuration of (ICT) system’”.  See page 18.  The Examiner finds these arguments not persuasive as they too reflect more to a man-power problem and not a technical issue.  The demand for change in configurations is a constant in the business world, and requires many man-hours to undertake.  Thus, the problem lies within the abstract idea of the tasks undertaken in the business world and whom to perform these tasks.  However, performing these tasks in a computer environment is not sufficient to provide for integration into a practical application and/or significantly more.  See MPEP 2106.5(f).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Binjrajka (US20140075413) discloses a workflow-based application generator.  Danielsson (US20150278701) discusses a rules-based data processing system and method.  Draper (US20090049438) details a method for optimizing migration of software applications to address needs.  Guheen (US 6,615,166) discloses prioritizing components of a network framework required for implementation of technology.  Liu (US20080256549) has a system and method of planning for cooperative information processing.  Magnan (US20160217423) discloses systems and methods for automatically generating application software.  Notani (US 7,039,597) has a method for managing collaboration within and between enterprises.  Nixon (US 6,704,737) details accessing and updating a configuration database from distributed physical locations within a process control system.  Pedersen (US20100251247) discloses a change management automation tool.  Sorgi (US20120245972) discusses providing access to future exception information in a supply chain collaboration system.  Tomiyama (US20130080721) discloses an apparatus and method for gathering data contained with a first group and having a relationship within a second group.  Wada (US20110302199) details an information processing apparatus and method.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687